DETAILED ACTION
1.	Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed between the dates of 12/9/2020 and 5/21/2021 are considered. 
The information disclosure statement(s) filed 1/6/2021 and 5/21/2021 fail(s) to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.

Specification
4.	The abstract of the disclosure is objected to because it is not in the range of 50 to 150 words, does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details, and is not a concise statement of the technical disclosure of the patent that includes that which is new in the art to which the invention pertains.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
5.	Claim 24 is objected to because of the following informalities:
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4, 6, 8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the first application, the second application and the third application are the same application”. It is unclear how you can have three applications that are the same. If the application are the same then you have one application, not first, second, and third applications. Claim 1 specifically claims three applications (a first application, a second application, a third application) and then dependent claim 4 attempts to broaden the claim to redefine the first application, second application, and third application to be the same application, resulting in an indefinite claim as it is unclear whether there are three applications or one application claimed.
Claim 6 recites “the second application corresponding to a fifth application” and “the second application corresponding to a six application”. It is unclear how the second application can correspond 
Claim 8 recites “wherein the first complication includes an analog clock face having one or more hands indicating a time”. This limitation contradicts the definition of a complication from the specification. Specification Par. 183 recites “A complication refers to any clock face feature other than those used to indicate the hours and minutes of time”. Claim 8 is redefining what is considered a complication as recited in claim 1 and therefore it is unclear and indefinite as to what constitutes the first complication. 
Claim 12 recites similar subject matter as claim 4 and is rejected for similar reasons.  
Claim 14 recites “the second metric representing a time”. This limitation contradicts the definition of a complication from the specification. Specification Par. 183 recites “A complication refers to any clock face feature other than those used to indicate the hours and minutes of time”. Claim 14 is redefining what is considered a complication as recited in claim 1 and therefore it is unclear and indefinite as to what constitutes the first complication. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 9, 10, 12, 18, 20, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0358311 A1) and further in view of Block et al. (WO 2016/144977 A1) and Singleton (US 2018/0150443 A1).

In regard to claim 1, Chen discloses an electronic device, comprising: 
a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Figs. 5A-5B, Paragraph 0180, and Paragraphs 0183-0185): 
displaying a watch user interface on the display, the watch user interface including (Fig. 9A and Paragraph 0238 lines 4-5):
	a clock area (Fig. 9A element 908 );  
a first complication that includes data from a first application, wherein the first complication is located outside of the clock area (Fig. 9A element 910, Paragraph 0238, Paragraph 0239, and Paragraph 0240: complications that includes data from an application) ; 
a second complication that includes data from a second application (Fig. 9A element 912, Paragraph 0238, Paragraph 0239, and Paragraph 0240: complications that includes data from an application); 
and a third complication that includes data from a third application (Fig. 9A element 914, Paragraph 0238, Paragraph 0239, and Paragraph 0240: complications that includes data from an application); 
detecting a sequence of one or more inputs that corresponds to a request to add a fourth complication to the watch user interface; and in response to detecting the sequence of one or more inputs: in accordance with a determination that the sequence of one or more inputs corresponds to a request to replace the first complication, replacing the first complication outside of the clock area with (Figs. 9A-9C and Paragraphs 0241-0249: sequence of inputs are provided to enter clock face edit mode, select a complication area where an existing complication is displayed, select a different complication to replace the existing complication, and replace the existing complication with the selected different complication. As illustrated the third complication (914) is replaced with a fourth complication (926). As evident, any of the complication areas can be selected for replacement by another complication and therefore the first, second, or third complications could be replaced by the fourth complication).
While Chen teaches a watch user interface including: a clock area and first, second, and third complications, they fail to explicitly show the an analog clock face area, the analog clock face area including an area of the display in which an hour hand and a minute hand rotate, as recited in the claims.  Block teaches a watch user interface with a clock area and first, second, and third complications similar to that of Chen.  In addition, Block further teaches 
a watch user interface including a clock face area as an analog clock face area, the analog clock face area including an area of the display in which an hour hand and a minute hand rotate, and complications, including a first, second, and third complication, displayed outside of the analog clock face area (Fig. 32A and Paragraphs 0461-0462). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and Block before him before the effective filing date of the claimed invention, to modify the watch user interface taught by Chen to include the watch user interface including a clock face area as an analog clock face area, the analog clock face area including an area of the display in which an hour hand and a 
One would have been motivated to make such a combination as a simple substitution. Simply substituting Chen’s watch user interface with that of Block’s watch user interface would predictably result in a user interface for use with a watch. 
Chen does not provide any limitations on the design of the watch interface and one skilled in the art would recognize that the Figures of Chen are exemplary and other design layouts are applicable. For example, Chen illustrates watch interfaces with analog clock faces, see at least Fig. 6F.  Although Fig. 6F of Chen shows an analog clock face with complications, it does not illustrate three complications. However, as shown, the prior art demonstrates, see Block, that watch user interfaces can include an analog clock face and at least three complications. One skilled in the art would recognize that there are many designs that a watch user interface could take and would look to those known in the art for inspiration. As Block demonstrates such a design, one skilled in the art would simply be able to substitute the design of Chen with Block to arrive at the claimed watch user interface.    
While Chen and Block teach the first, second, third, and fourth complications including data from respective first, second, third, and fourth applications, they fail to explicitly show the a first complication that includes at least a first metric related to data from a first application and a second metric related to data from the first application; a second complication that includes at least a third metric related to data from a second application and a fourth metric related to data from the second application; a third complication that includes at least a fifth metric related to data from a third 
complications can include plural metrics related to data from corresponding applications (Fig. 4, Paragraph 0030, Paragraph 0032, Paragraph 0054, Paragraph 0060, Paragraph 0082 lines 6-7, Paragraph 0084, and Paragraph 0087: complications display data related to a corresponding application. The data includes plural metrics such as, for example, temp, precipitation, and daylight for a weather application. Also, as illustrated, complications can include two metrics displayed at once such as two different scores related to respective sports teams).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen,  Block, and Singleton before him before the effective filing date of the claimed invention, to modify the first, second, third, and fourth complications including data from respective first, second, third, and fourth applications taught by Chen to include the complications can include plural metrics related to data from corresponding applications of Singleton, in order to obtain a first complication that includes at least a first metric related to data from a first application and a second metric related to data from the first application; a second complication that includes at least a third metric related to data from a second application and a fourth metric related to data from the second application; a third complication that includes at least a fifth metric related to data from a third application and a sixth metric related to data from the third application; and wherein the fourth complication includes at least a seventh metric related to data from a fourth application and an eighth metric related to data from the fourth application.  It would have been advantageous for one to utilize such a combination as allowing iteration through numerous complication data updates, as suggested by Singleton (Paragraph 0036 lines 1-2), thereby providing plural updates of information of interest to the user.  

In regard to claim 2, Chen discloses further in response to detecting the sequence of one or more inputs: in accordance with a determination that the sequence of one or more inputs corresponds to a request to replace the first complication, maintaining the second complication and the third complication; in accordance with a determination that the sequence of one or more inputs corresponds to a request to replace the second complication, maintaining the first complication and the third complication; and in accordance with a determination that the sequence of one or more inputs corresponds to a request to replace the third complication, maintaining the first complication and the second complication (Figs. 9A-9C and Paragraphs 0241-0249: only the complication according to the selected complication area is replaced while the others remain. As illustrated, the third complication 914 is changed to fourth complication 926 while the first (910) and second (912) complications are maintained. As any of the complication areas can be selected, the same would remain true if the first or second compilations are replaced by the fourth complication).    

In regard to claim 3, the combination of Chen, Block, and Singleton further discloses wherein the first complication further includes a ninth metric related to data from the first application, the second complication further includes a tenth metric related to data from the second application, and the third complication each further includes an eleventh metric related to data from the third application (All cited portions and explanation from the rejection of claim 1 are incorporated herein. Singleton does not place any limits on a number of data metrics that can be included and therefore the plural metrics would include an additional nine, tenth, and eleventh metrics related to corresponding applications. Singleton provides an explicit example of complications that includes at least three metrics, e.g. weather complication with metrics of temperature, precipitation, and daylight).

(Paragraph 0119: application correspond to set of executable instructions where they need not be separate software program and may be combined, therefore implementing the applications as a single application (the same application)).

In regard to claim 5, the combination of Chen, Block, and Singleton further discloses wherein the first application is different than the second application, and wherein the third application is different than the first application and the second application (All cited portions and explanation from the rejection of claim 1 are incorporated herein. In Chen, Block, and Singleton, the complications correspond to applications where plural different applications are available). 

In regard to claims 9 and 10, Chen discloses displaying a second watch user interface, the second watch user interface including a fifth complication that includes less than two metrics related to data from the first application, wherein the fifth complication is the same size as the first complication, wherein the fifth complication does not include a metric related to data from the first application (Fig 9A and Fig. 9E: Fig. 9E shows a second watch user interface where the first complication is replaced by a different complication. As illustrated in Fig. 9A, the first complication includes metrics related to a weather application. In Fig. 9E, in the same size complication area, a fifth complication is shown displaying metrics related to a sports application. Accordingly, the fifth complication has less than two and does not include a metric related to data from the first application (weather application)).

In regard to claim 12, Chen discloses wherein the watch user interface is a first watch user interface and the first application, the second application, and the third application are the same application (Paragraph 0119: application correspond to set of executable instructions where they need not be separate software program and may be combined, therefore implementing the applications as a single application (the same application)). 
Chen fails to show the while displaying the first watch user interface, detecting a sequence of one or more inputs that corresponds to selection of a second watch user interface; and in response to detecting the sequence of one or more inputs that corresponds to selection of the second watch user interface, displaying the second watch user interface, as recited in the claims.  However, Block further teaches  
while displaying a first watch user interface, detecting a sequence of one or more inputs that corresponds to selection of a second watch user interface; and in response to detecting the sequence of one or more inputs that corresponds to selection of the second watch user interface, displaying the second watch user interface (Fig. 27 and Paragraphs 0405-0414: switching from display of a first watch face to another).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Block, and Singleton before him before the effective filing date of the claimed invention, to modify the Chen to include the while displaying a first watch user interface, detecting a sequence of one or more inputs that corresponds to selection of a second watch user interface; and in response to detecting the sequence of one or more inputs that corresponds to selection of the second watch user interface, displaying the second watch user interface of Block, in order to obtain while displaying the first watch user interface, detecting a sequence of one or more inputs that corresponds to selection of a second watch user interface; and in response to detecting the sequence of one or more inputs that corresponds to selection of the second watch user interface, displaying the second watch user interface.  It would have been advantageous for one to utilize such a combination as allowing a user to project professional appearance during working hours but reflect an interest during the weekend, as suggested by Block (Paragraph 0405). 
(All cited portions of Chen, Block, and Singleton from claim 1 and Block from above are incorporated herein. As there are no limitations placed on which application complications can be configured for placement on a watch face, all the complications on the second watch face could be with respect to a seventh application different from the first application).

In regard to claim 18, the combination of Chen, Block, and Singleton further discloses wherein the first complication includes a visual representation of one or more metrics, the visual representation including an indication of a value relative to a range of values (All cited portions and explanation from the rejection of claim 1 are incorporated herein. In both Chen and Singleton, complications are illustrated to include a value relative to a range of values. Specifically, Chen Fig. 9A element 912 shows complication with value of battery and Singleton Fig. 4 shows complication with value for temperature).

In regard to claim 20, method claim 20 corresponds generally to device claim 1 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 21, medium claim 21 corresponds generally to device claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 22, the combination of Chen, Block, and Singleton further discloses wherein the second complication and the third complication are located outside of the analog clock face area (All cited portions and explanation from the rejection of claim 1 are incorporated herein. As illustrated by Block, all the complication are located outside of the analog clock face area).

In regard to claim 23, the combination of Chen, Block, and Singleton further discloses wherein the watch user interface further includes a bezel that at least partially surrounds the analog clock face area (All cited portions and explanation from the rejection of claim 1 are incorporated herein. As illustrated by Block, the analog clock face area has a bezel).

In regard to claim 24, the combination of Chen, Block, and Singleton further discloses wherein the first complication is located between the bezel and a corner edge of the display area (All cited portions and explanation from the rejection of claim 1 are incorporated herein. As illustrated by Block, complications are located between a bezel of the analog clock face area and a corner edge of the display area).

In regard to claim 25, the combination of Chen, Block, and Singleton further discloses wherein the display has one or more corners, and wherein the first complication is in a first corner of the one or more corners of the display area (All cited portions and explanation from the rejection of claim 1 are incorporated herein. As illustrated by Block, complications are located in the corner of the display area).

In regard to claim 26, the combination of Chen, Block, and Singleton further discloses wherein the analog clock face area includes one or more tick marks area (All cited portions and explanation from the rejection of claim 1 are incorporated herein. As illustrated by Block, the analog clock face area includes hour tick marks).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0358311 A1), Block et al. (WO 2016/144977 A1), Singleton (US 2018/0150443 A1), and further in view of Lee et al. (US 2017/0255169 A1) and Olwal et al. (US 2020/0249632 A1). 

In regard to claim 8, while Chen teaches the first complication, they fail to show the wherein the first complication includes an analog clock face having one or more hands indicating a time at a geographic location and text indicating the geographic location, as recited in the claims.  Lee teaches a watch user interface and complications similar to that of Chen and Singleton.  In addition, Lee further teaches 
a complication that includes an analog clock face having one or more hands indicating a time at a geographic location and text indicating the geographic location (Fig. 8b(b) element 305b and Paragraphs 0201).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Block, Singleton, and Lee before him before the effective filing date of the claimed invention, to modify the first complication taught by Chen to include a complication that includes an analog clock face having one or more hands indicating a time at a geographic location and text indicating the geographic location of Lee, in order to obtain wherein the first complication includes an analog clock face having one or more hands indicating a time at a geographic location and text indicating the geographic location.  It would have been advantageous for one to utilize such a combination as a user could easily view the time of another location, as well-known and routinely provided on watch faces.
While the combination of Chen, Block, Singleton, and Lee teaches wherein the first complication includes an analog clock face having one or more hands indicating a time at a geographic location and text indicating the geographic location, they fail to show the wherein the text indicating the geographic location is positioned on the first complication based on the position of the one or more hands, as 
positioning text to avoid occlusion by watch hands (Paragraph 0064 lines 17-19). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Block, Singleton, Lee, and Olwal before him before the effective filing date of the claimed invention, to modify the wherein the first complication includes an analog clock face having one or more hands indicating a time at a geographic location and text indicating the geographic location taught by the combination of Chen, Block Singleton, and Lee to include the positioning text to avoid occlusion by watch hands of Olwal, in order to obtain wherein the text indicating the geographic location is positioned on the first complication based on the position of the one or more hands.  It would have been advantageous for one to utilize such a combination as avoiding occluding text by displayed watch hands therefore ensuring the information is clearly readable at all times. 

9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0358311 A1), Block et al. (WO 2016/144977 A1), Singleton (US 2018/0150443 A1), and further in view of Wilson et al. (US 20160034133 A1).

	In regard to claim 11, while Chen teaches the fifth complication, they fail to show the wherein the fifth complication has a lower resolution than the first complication on the watch user interface, as recited in the claims.  Wilson teaches complications similar to that of Chen.  In addition, Wilson further teaches  
	selecting an amount of information that is displayed by one complication resulting in less information displayed (Paragraph 1045 lines 14-17). 
(Paragraph 1045 lines 14-17).  

10.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0358311 A1), Block et al. (WO 2016/144977 A1), Singleton (US 2018/0150443 A1), and further in view of Lee et al. (US 2017/0255169 A1). 

In regard to claim 14, while the combination of Chen, Block, and Singleton teach first metric and second metric related to data from a first application, they fail to show the wherein the first application is a clock application, wherein the first metric and the second metric relate to data from the clock application, the first metric representing a geographic location and the second metric representing a time associated with the geographic location, as recited in the claims.  Lee teaches a watch user interface and complications similar to that of Chen and Singleton.  In addition, Lee further teaches 
a complication that includes a first metric representing geographic location and a second metric representing time at the location (Fig. 8b(b) element 305b and Paragraphs 0201).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Block, Singleton, and Lee before him before the effective filing date of the claimed invention, to modify the first metric and second metric related to data from a first application taught by Chen, Block, and Singleton to include a complication that includes a first metric representing geographic location and a .

11.	Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0358311 A1), Block et al. (WO 2016/144977 A1), Singleton (US 2018/0150443 A1), and further in view of Wilson et al. (US 2017/0053542 A1).

In regard to claims 15-17, while the combination of Chen, Block, and Singleton teach first metric and second metric related to data from a first application where the first and second metric relate to data from a calendar/date application and/or weather application, and/or any type of application (Chen Par. 0239 and Singleton Par. 0030), they fail to explicitly show wherein the first application is a calendar or date application, the wherein the first metric and the second metric relate to data from the calendar or date application, the first metric representing an event and the second metric representing a time associate with the event; wherein the first application is a stocks application, wherein the first metric and the second metric relate to data from the stocks application, the first metric representing a stock name and the second metric representing an associated stock price; and wherein the first application is a weather application, wherein the first metric and the second metric relate to data from the weather application, the first metric representing a current temperature, and the second metric representing forecasted high and low temperatures as recited in the claims.  Wilson teaches complications similar to that of Chen and Singleton.  In addition, Wilson further teaches
(Paragraph 0473 and Paragraph 0928 lines 25-30: complication with data from calendar application including calendar related information including an event and time); 
or wherein the first metric and the second metric relate to data from a stocks application, the first metric representing a stock name and the second metric representing an associated stock price (Paragraph 0789, Paragraph 0832, and Paragraphs 0833: complication with data from stock application including stock name and most recent stock score);
or wherein the first metric and the second metric relate to data from a weather application, the first metric representing a current temperature, and the second metric representing forecasted high and low temperatures (Paragraphs 0787 – 0788: complication with data from weather application including current temperature and forecasted information).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Singleton, and Wilson before him before the effective filing date of the claimed invention, to modify the first metric and second metric related to data from a first application where the first and second metric relate to data from a calendar/date application and/or weather application, and/or any type of application taught by Chen, Block, and Singleton to include the wherein the first metric and the second metric relate to data from a calendar or date application, the first metric representing an event and the second metric representing a time associate with the event, or wherein the first metric and the second metric relate to data from a stocks application, the first metric representing a stock name and the second metric representing an associated stock price, or wherein the first metric and the second metric relate to data from a weather application, the first metric representing a current temperature, and the second metric representing forecasted high and low temperatures of Wilson, in order to obtain wherein the first application is a calendar or date application, the wherein the first metric and the second metric 

In regard to claim 19, while Chen teaches the first complication, they fail to show the wherein the first complication includes a visual representation of one or more metrics, the visual representation including a first affordance representing a simulation of a first region of the Earth as illuminated by the Sun at a current time, the one or more programs further including instructions for: detecting a sequence of one or more user inputs corresponding to a request to view the simulation of the Earth at a non-current time; and in response to detecting the sequence of one or more user inputs corresponding to a request to view the simulation of the Earth at a non-current time, rotating the simulation of the Earth to reveal a second region of the Earth as illuminated by the Sun at the non-current time, as recited in the claims.  Wilson teaches complications similar to that of Chen.  In addition, Wilson further teaches 
a first complication includes a visual representation of one or more metrics, the visual representation including a first affordance representing a simulation of a first region of the Earth as illuminated by the Sun at a current time, the one or more programs further including instructions for: detecting a sequence of one or more user inputs corresponding to a request to view the simulation of (Fig. 8 and Paragraphs 0313-0322).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen, Block, Singleton, and Wilson before him before the effective filing date of the claimed invention, to modify the first complication taught by Chen to include the a first complication includes a visual representation of one or more metrics, the visual representation including a first affordance representing a simulation of a first region of the Earth as illuminated by the Sun at a current time, the one or more programs further including instructions for: detecting a sequence of one or more user inputs corresponding to a request to view the simulation of the Earth at a non-current time; and in response to detecting the sequence of one or more user inputs corresponding to a request to view the simulation of the Earth at a non-current time, rotating the simulation of the Earth to reveal a second region of the Earth as illuminated by the Sun at the non-current time of Wilson, in order to obtain wherein the first complication includes a visual representation of one or more metrics, the visual representation including a first affordance representing a simulation of a first region of the Earth as illuminated by the Sun at a current time, the one or more programs further including instructions for: detecting a sequence of one or more user inputs corresponding to a request to view the simulation of the Earth at a non-current time; and in response to detecting the sequence of one or more user inputs corresponding to a request to view the simulation of the Earth at a non-current time, rotating the simulation of the Earth to reveal a second region of the Earth as illuminated by the Sun at the non-current time.  It would have been advantageous for one to utilize such a combination as allowing a user to know what parts of the world are in daytime or nighttime at a current time, as suggested by Wilson (Paragraph 0314).  

Claims Not Rejected Over the Prior Art
12.	Claim 6 appears to include subject matter not disclosed by the prior art of record, however, the claim remains rejected over 35 U.S.C. 112 for indefiniteness.
The prior art of record does not appear to disclose the particulars of the watch user interface further including a ring-shaped area having a curved outer edge where in accordance with the second application corresponding to a fifth application, displaying a visual characteristic at or around the ring-shaped area and in accordance with the second application corresponding to a sixth application different than the fifth application, forgoing displaying the visual characteristic at or around the ring-shaped area, in combination with the other elements recited, as best understood by the examiner. 

13.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 7, the prior art of record does not appear to disclose the particulars of wherein the first complication includes: a status bar that tracks an outer edge of the analog clock face area; and a value located between the status bar and the first corner of the display (as illustrated in Fig. 10P elements 1080-1 and 1086), in combination with the other elements recited. 
In regard to claim 13, the prior art of record does not appear to discloses the particulars of wherein the analog clock face area has a curved outer edge and the first complication is a curved complication having a visual feature that follows the outer edge of the analog clock face area (as illustrated Fig. 10P element 1080-1), in combination with the other elements recited. 


Response to Arguments
14.	The amendments to the drawings overcome the previous objections to the drawings.  Accordingly, the objection to the drawings is withdrawn. 

15.	The amendment to the Title overcome the previous objection to the Title. Accordingly, the objection to the Specification with respect to the Title is withdrawn. 

16.	Applicants arguments regarding the abstract are not persuasive.
	Applicants argue that the abstract has been amended and withdrawal of the objection is requested. 
	The amended abstract is not in the range of 50 to 150 words, does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details, and is not a concise statement of the technical disclosure of the patent that includes that which is new in the art to which the invention pertains.  Accordingly, the objection to the Specification with respect to the abstract is maintained. 

17.	The amendments to claims 1, 20, and 21 overcome the previous objections of claims 1, 20, and 21.  Accordingly, the previous objections to claims 1, 20, and 21 are withdrawn. 

18.	The amendments to claims 15-17 overcome the previous 35 U.S.C. 112 rejections of claims 15-17. Accordingly, the previous 35 U.S.C. 112 rejections of claims 15-17 are withdrawn. 
	
19.	Applicant's arguments with respect to the 35 U.S.C. 112 rejections of claims 4, 6, 8, 12, and 14 have been fully considered but they are not persuasive.

One skilled in the art would not understand whether three application or one application is claimed. 
MPEP 21703.02 I recites “…if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.
In the present specification, Paragraph 0058 recites “Although the following description uses terms “first,” “second,” etc. to describe various elements, these elements should not be limited by the terms. These terms are only used to distinguish one element from another. For example, a first touch could be termed a second touch, and, similarly, a second touch could be termed a first touch, without departing from the scope of the various described embodiments. The first touch and the second touch are both touches, but they are not the same touch” (emphasis added).
Based on paragraph 0058, when first, second, etc. is recited with respect to elements it is to distinguish one element from another where the elements are not the same. So based on paragraph 0058, when the claims recite first, second, and third applications, it is interpreted as three separate applications that are not the same. 
However, the claim recites that the first, second, and third application are the same application. Are the first, second, and third applications separate applications but they are the same because they perform the same function or have the same underlying code? Are they the same because they are actually only one application? Using language that suggests three separate applications and then stating that they are the same is indefinite because a person of ordinary skill in the relevant art would not understand whether three applications or one application is claimed.

With respect to claim 6, it is argued that one skilled in the art would understand what is claimed when it is read in light of the specification. The examiner respectfully disagrees. 
One skilled in the art would not understand whether six, five, or four applications are claimed. 
MPEP 21703.02 I recites “…if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.
In the present specification, Paragraph 0058 recites “Although the following description uses terms “first,” “second,” etc. to describe various elements, these elements should not be limited by the terms. These terms are only used to distinguish one element from another. For example, a first touch could be termed a second touch, and, similarly, a second touch could be termed a first touch, without departing from the scope of the various described embodiments. The first touch and the second touch are both touches, but they are not the same touch” (emphasis added).
Based on paragraph 0058, when first, second, etc. is recited with respect to elements it is to distinguish one element from another where the elements are not the same. So based on paragraph 0058, when the claims recite first, second, third, fourth, fifth, and sixth applications, it is interpreted as six separate applications that are not the same.
 However, the claim recites that the second application corresponds to a fifth application and the second application corresponds to a sixth application. Does the second application correspond to the fifth/sixth application because they perform the same function or have the same underlying code? Do they correspond because they are actually the same application? Using language that suggests six separate applications and then stating that one application corresponds to another is indefinite because 
Therefore, the language of the claim can be read with more than one reasonable interpretation and therefore is indefinite.
With respect to claim 8, it is argued that one skilled in the art would understand what is claimed when it is read in light of the specification. The examiner respectfully disagrees. 
One skilled in the art would not understand whether a complication can indicate a time or not. 
MPEP 21703.02 I recites “…if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.
In the present specification, Paragraph 0183 recites “A complication refers to any clock face feature other than those used to indicate the hours and minutes of a time (e.g., clock hands or hour/minute indications). In some embodiments, complications provide data obtained from an application. In some embodiments, a complication includes an affordance that when selected launches a corresponding application. In some embodiments, a complication is displayed at a fixed, predefined location on the display” (emphasis added). 
Based on paragraph 0183, when the claims recite a complication, the complication does not indicate a time.
However, the claim recites “wherein the first complication includes an analog clock face have one or more hands indicating a time…”. Does a complication not indicate time or does a complication indicate time? Redefining a term in a claim that contradicts that which is recited in the specification is indefinite because a person of ordinary skill in the relevant art would not understand whether a complication is interpreted to not indicate time or can indicate time.

With respect to claim 12, applicants indicate that claim 12 is rejected as being indefinite for reciting that the first, second, and third application are different. However, they Examiner has never said as such and claim 12 does not recite that the applications are different. In fact, claim 12 is similar to claim 4 and recites that the applications are the same. The examiner maintains the rejection of claim 12 for similar reasons as with respect to claim 4. 
With respect to claim 14, applicants have failed to address the indefiniteness of this claim in view of the recited “the second metric representing a time”. The examiner maintains the rejection of claim 14 for similar reasons as with respect to claim 8, as the claim language contradicts the definition of a complication provided in the specification. 

20.	Applicants arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejection. 
	It is argued that Block fails to cure the deficiencies of Chen and Singleton. The examiner respectfully disagrees. 
	Block cures the supposed deficiencies of Chen and Singleton for the reasons provided in the above detailed rejections of at least the pending independent claims. 

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Block et al. (WO 2016/144977 A1), which is relied on in the rejections for some subject matter, discloses additional subject matter that is pertinent applicants disclosure. 
. 

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Nicholas Ulrich/Primary Examiner, Art Unit 2173